                 Case 6:19-cv-01364-AA         Document 25       Filed 12/02/19     Page 1 of 3
  ,..
                                                                               FILED02 DEC '1913:12USDC·!JRE


Dennis Raybould
P.O. Box 241
Florence, OR 97439
(541) 997-1311




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF OREGON
                         EUGENE DIVISION
Dennis Raybould,         )
Diane Raybould,          )                           Case No. 6:19-cv-01364-AA
                         )
           Plaintiffs,   )
                         )
     vs.                 )
                         )                                MOTION FOR ENLARGEMENT
RUSHMORE LOAN MANAGEMENT )
SERVICES, LLC, et al,    )                                OF TIME TO RESPOND TO
                         )
     Defendants.         )                                [24] MOTION TO DISMISS
_____________ )
                                            CERTIFICATION

        I, the undersigned Plaintiff, certify that I have conferred with Defendant, and have been

informed that they will oppose this motion.

                                                   NOTE

        As a threshold matter, this Court does not have jurisdiction of the case because it is on appeal

at the Ninth Circuit as 19-35842. On 11/4/2019, Plaintiff moved to stay the mandate; that motion is

still pending.

                                                 MOTION

        Dennis Raybould, Plaintiff in the above named action move for an enlargement of time to

respond to [24] Motion to Dismiss, filed by Defendant Rushmore Loan Services, LLC.




MOTION FOR ENLARGEMENT OF TIME                                                                   1
            Case 6:19-cv-01364-AA         Document 25        Filed 12/02/19       Page 2 of 3




   Response is currently due 12/3/2019. Plaintiff requests 30 days, or until January 2, 2020; or

until 14 days after such time as the case is remanded from the Ninth Circuit ..

   This is the first motion for enlargement of time.

   The legal issues involved are complex, especially for a pro se litigant, and require research.

Plaintiff has been diligent and yet still requires more time. This motion is not intended for delay.



Executed on: November 27, 2019




MOTION FOR ENLARGEMENT OF TIME                                                                  2
            Case 6:19-cv-01364-AA           Document 25      Filed 12/02/19   Page 3 of 3




                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the date last written below, a true and correct copy of this
document was furnished via facsimile and/or U.S. mail and/or email to:

               JPMorgan Chase Bank, N.A.
               c/o KEVIN H. KONO, OSB #023528
               clo ASHLEE AGUIAR, OSB #171940
               Davis Wright Tremaine LLP
               1300 S.W. Fifth Avenue, Suite 2400
               Portland, Oregon 97201-5610

               JPMorgan Chase Bank, N.A.
               clo FREDERICK B. BURNSIDE, OSB #096617
               920 Fifth Avenue, Suite 3300
               Seattle, Washington 98104-1610

              · Rushmore Loan Management Services, LLC.
                clo STANTON SHELBY, OSB #044151
                ALDRIDGE PITE LLP
                121 SW Columbia Ave. Suite 950
                Portland OR 97201

               US Bank N.A. Not in its Individual
               Capacity but Solely as Trustee for the
               RMAC Trust, Series 2016-CTT, whose
               address is 60 Livingston A venue, St. Paul
               MN 55107-2292
               clo STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201



DATED: November 27, 2019              Isl




MOTION FOR ENLARGEMENT OF TIME                                                          3
